An unpub|ishelll order shall not be regarded a°s precedent and shall not be cited as legal authority. SCR 123.

SuPREME CounT
oF
NEvAoA

l cLERK’s oRoER

_ roy-1947  

IN TH'ESUPREME COURT OF THE STATE OF NEVADA

MBMOG, LLC, A NEVADA LIMITED
LIABILITY COMPANY; MICHAEL
THREET, INDIVIDUALLY AND AS
TRUSTEE OF THE MICHAEL AND
LISA THREET FAMILY TRUST U/A;
LISA THREET AS TRUSTEE OF THE
MICHAEL AND LISA THREET FAMILY
TRUST U/A; BRYAN CHOMKO,
INDIVIDUALL AND AS TRUSTEE OF
THE BRYAN CHOMKO LIVING
TRUST; AND MICHAEL GIORDANO,
AN INDIVIDUAL,

Appellants,

\'fs.

CITY NATIONAL BANK,

Respondent.

No. 62068

FE.ED

sjuL 2 szma

'TRAC\’E K. uNoEMAN

CLER O UPREME COURT
BY ' y
DEPUTY CLER

ORDER DISMISSING APPEAL
Pursuant to the parties’ July 17, 2013, stipulation, this appeal

is hereby dismissed. The parties shall bear their own costs and attorney

fees. NRAP 42(b).
It is so ORDERED.

cc: Hon. Mark R. Denton, District Judge

Cogburn LaW Offices:
Shea & Carlyon, Ltd.
Eighth District Court Clerk

CLERK or THE SUPREME CQURT
TRACIE K. LINDEMAN

C`!l/fo\)\.<.¢/@ ,
BZ //1 

13-2\%5°1